          Case 1:21-cr-00165-TSC Document 12 Filed 03/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
               v.                           :       Case No. 21-cr-0165 (TSC)
                                            :
DONA SUE BISSEY,                            :
                                            :
                       Defendant.           :



  UNOPPOSED MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e). The United States also requests permission to provide in discovery sealed

materials, pursuant to the previously entered protective order governing discovery. Finally, the

United States requests that any order granting this motion be made applicable to co-defendants

who may later be joined.

       The United States conferred with counsel for the defendant regarding this motion and there

is no objection to the requested order.




                                                1
         Case 1:21-cr-00165-TSC Document 12 Filed 03/25/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            DC Bar No. 415793


                                       By: /s/ Joshua S. Rothstein
                                           Joshua S. Rothstein
                                           Assistant United States Attorney
                                           N.Y. Bar Number 4453759
                                           555 4th Street, N.W., Room 5828
                                           Washington, D.C. 20530
                                           Office: 202-252-7164




                                                 2
